Title: Abigail Adams to John Adams, 20 January 1799
From: Adams, Abigail
To: Adams, John


          
            my dearest Friend
            Sunday 20 Jan’ry 1799
          
          I give you joy of the safe arrival of our dear Thomas; whom you will have cordially received before this reaches you; I shall be happy to see him as early as will be convenient for him; but if it is thought best that he should remain a while with you; I shall acquiese, now I have reason to believe him in safety. I hope his Health has not sufferd from his winters Voyage I shall the more readily consent to his remaining a while with you, as his company, and conversation may tend to solace not, your leisure; but your anxious hours.
          Pray has our General the newly dub’d Marquis of Granby, Sent you his Memoirs? our Criticks make sad work with them; they are said to be a strange medly, and the Hero is not like, to acquire more fame, from his pen than from his Sword.
          I have lately read in the papers, the answer to the address from the Legislature of Maryland, which has excited a desire to see the address. be so good as to tell William to Coppy & send it me.
          You observe in it, that you are [“]not fond of mixing Religion with politicks” that is the Idea. I know not, (as the paper is lent,) whether I have the exact words— I think however when Religion has been equally attack’d with the Liberty and Government of the Country, it

is proper to manifest a due Respect for that upon which both the other Rest. I have been assured from respectable Authority that the opportunity which the Chief Majestrate has embraced of bearing publick testimony to Religion, in his replies to many of the addresses presented him, and his pointed dissapprobation of infidelity, has done more to stop the progress of it, and to bring into disrepute French Principles than all the Sermons Preachd by the Clergy of our Country. I have endeavourd twice to procure you a set of the addresses but have not yet succeeded. I am told that they are very incompleat and inaccurate, but such as they are I will send them.
          I was pleasd with a little anecdote which I learnt from a Gentleman upon the replie of the House to the Gov’r speech. the answer calls the French [“]Perfidious and unprincipeld” a Jacobin Member from Hopkinton rose, and objected to it. he said, he likd the Gov’r speech very well but the answer went further. He thought it was not treating the Rulers of that Nation with proper Civility, to use such harsh terms. a Member from the Chronical Town of Malborough rose, and requested that the Epithets might remain. he fully assented to them. Nay mr speeker, if there is a word in the Hebrew Greek or Lattin Languages, which will express the sense in stronger or more impressive terms, I would move for adopting them. there were only three dissenting votes.
          The orders to the comanders of our Navy are much approved, and admired; they have Heart of Oak in them.
          our stocks are high. there have not been any at Market untill lately, no defer’d stock to be had at all Six pr ct at seveteen. I have observed that it has been the same at Philadelphia. the nominal price current has been given; but added no sellers— dr Tufts has made the disposition you directed, as soon as it was in his power—
          a solomon Thayer has offerd two acres of Salt meddow & 6 of ceadar swamp for sale. the meddow lies near what is calld Rye Island. 50 dollors pr acre the ceadar swamp at 20doll I give you information least I should incur blame for delinquincy as heretofore. beside I always observe your inclination to abate for Land, in proportion as I bring it forward before you. I have no passion for any thing but wood Land, and I believe the greatest Saving of that article may be made by Rumfording our Chimney’s, which I shall be for trying. I am persuaded half the expence of fuel may be saved, and Rooms kept equally warm—
          French says that the Farm he occupies will not answer any persons hiring, if those peices of Land are taken off which you spoke

of. some of the salt meddow he would willingly relinquish and would be glad to hire the Farm for several years, but that there are but three peices of ground which answer manure for more than one year, the peice upon the Hill which was Savils the Quincy meddow and the Belcher Land. the other is only fit for tillage & pasturage— if he hired, he should like to take it for three, or more years, that he might bend his strength to Manure.
          thus much for domestick Matters I have no Groans or complaints to make, but that of being seperated from you.— every day however shortens the period—
          I am as ever your
          
            A Adams
          
        